768 N.W.2d 87 (2009)
Dennis LALONE and Dianne Lalone, Co-Conservators of the Estate of Brandon Lalone, Plaintiffs-Appellants,
v.
RIEDSTRA DAIRY LTD., RT Engineering Limited f/k/a Rota-Tech Dairy Sheds International Limited, RT International Limited, f/k/a Rota-Tech Dairy Sheds International Limited, RT Installations Limited, and Delaval, Inc., Defendants-Appellees.
Docket No. 139028. COA No. 290415.
Supreme Court of Michigan.
July 21, 2009.

Order
On order of the Chief Justice, the motion for temporary admission to practice of Michael Fenwick and John Patton, Jr. is considered and it is GRANTED.